Exhibit AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT THIS AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and entered into this 14th day of May 2009, by and between NATIONAL HOLDINGS CORPORATION, a Delaware corporation (the “Company”) and FUND.COM INC., a Delaware corporation, and/or its Affiliate (collectively, the “Investor”). Recitals A.Effective as of April 7, 2009, the Company and the Investor entered into a Securities Purchase Agreement, which agreement was amended by that certain Amendment No. 1 to Securities Purchase Agreement, dated May 5, 2009 (collectively, the “Purchase Agreement”), pursuant to which inter alia, the Investor agreed to purchase and the Company agreed to sell certain Securities of the Company. B.The Company and the Investor are executing and delivering this Agreement in order to amend certain of the provisions to the Purchase Agreement. NOW, THEREFORE, in consideration of the mutual promises made herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree to amend the Purchase Agreement, as follows: 1.Definitions.
